Citation Nr: 1747990	
Decision Date: 10/25/17    Archive Date: 11/01/17

DOCKET NO.  14-41 387A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for atrial fibrillation.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

David Gratz, Counsel







INTRODUCTION

The Veteran had active duty from January 1977 to January 1980, and from August 1981 to February 1982.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).  In September 2016, the Board remanded the case for additional development and it now returns to the Board for further appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

Atrial fibrillation is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of discharge from either of the Veteran's periods of active duty.


CONCLUSION OF LAW

The criteria for service connection for atrial fibrillation have not been met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Preliminary Matters

The Board has limited the discussion below to the relevant evidence required to support its findings of fact and conclusions of law, as well as to the specific contentions regarding the case as raised directly by the Veteran and those reasonably raised by the record.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015); Robinson v. Peake, 21 Vet. App. 545, 552 (2008); Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991); Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

In this regard, the Board finds that VA has satisfied its duties to notify and assist the Veteran at every stage in this case such that no prejudice results to him in the adjudication of his appeal herein.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

The Board notes that the Veteran and his representative have asserted that the VA opinion obtained in January 2017 is inadequate to decide the claim.  Specifically, in February 2017, the Veteran alleged that the examiner failed to address all relevant evidence, to specifically include his treatment for pneumonia and cardiac findings noted in the service treatment records as well as findings of atrial fibrillation in 2011 VA treatment records, or the Board's specific inquiries.  However, upon a review of the January 2017 VA examination report, the examiner clearly considered the entirety of the evidence of record as she specifically noted a review of the Veteran's entire file, which includes his service treatment records, as well as VA treatment records, to include those contained in Vista Imagining.  Further, while the Veteran alleged that the examiner did not consider the Board's previous finding in the September 2016 remand that a current disability, i.e., a diagnosis of atrial fibrillation, was acknowledged or 2011 VA treatment records reflecting such a diagnosis, a review of the examination report reflects that, while the examiner indicated that, upon her examination of the Veteran, he did not have atrial fibrillation, she accepted the Board's finding in rendering the requested nexus opinions and specifically addressed the 2011 diagnosis of atrial fibrillation.  Furthermore, the examiner specifically cited and discussed the in-service findings referable to the Veteran's treatment for pneumonia and those pertinent to his heart.  Finally, while the Veteran argued that there was no evidence the examiner reviewed the Board's September 2016 remand, the January 2017 examination report explicitly includes consideration of all of the Board's inquiries.  

In September 2017, the Veteran's representative also challenged the adequacy of the January 2017 VA opinion.  Specifically, he argued that the examiner did not consider VA treatment records that reflected a diagnosis of atrial fibrillation for which medication,  Diltiazem, was prescribed; however, the Board again notes that, while the January 2017 VA examiner did not find evidence of atrial fibrillation on examination, she reviewed the entirety of the record, to include the Veteran's VA treatment records, and, despite the lack of a diagnosis on examination, she rendered the requested nexus opinions.  The Veteran's representative also alleged that the examiner should have considered that there have been some studies showing a link between pneumonia and increased risk of cardiovascular disease, and cited a website for an article, Natalia Soto-Gomez et al., Pneumonia: An Arrhythmogenic Disease?, Am. J. Med. 126(1): 43-48 (2013), in support of such contention.  However, the January 2017 VA examiner did, in fact, consider whether the Veteran's atrial fibrillation was related to his in-service treatment for pneumonia, and was clearly aware of such a potential relationship as she noted that the Veteran's 2011 diagnosis of atrial fibrillation was in connection with treatment for an acute infection.

Therefore, despite the Veteran's and his representative's arguments that the January 2017 VA opinion is inadequate to decide the claim, the Board finds such allegations to be without merit.  In this regard, the Board further notes that a VA examiner is presumed to have properly discharged his or her duties as a health professional (presumption of regularity) in a review of the record, in interviewing the Veteran, and supporting his or her opinion with medical analysis applied to the significant facts of the case.  See Rizzo v. Shinseki, 580 F.3d 1288, 1292 (Fed Cir. 2009) (applying the presumption of regularity to VA medical examiners in the discharge of their regular duties).  The presumption of regularity is rebuttable by clear evidence to the contrary.  Miley v. Principi, 366 F.3d 1343, 1347 (Fed. Cir. 2004).  As neither the Veteran nor his representative have demonstrated any actual error, deficiency, incorrect application of medical principles, or any other specific failing of the VA examiner in this case, their allegations are without merit.

Moreover, the Board finds that such VA examination and accompanying opinion is adequate to decide the issue as they are predicated on an interview with the Veteran; a review of the record, to include his service treatment records; and a physical examination with appropriate testing.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Therefore, a remand for another opinion is not necessary.

The Board notes that the Veteran also alleged that VA treatment records dated since September 2012 were not obtained as directed by the September 2016 remand; however, the record contains VA treatment records dated through January 2017.

Neither the Veteran nor his representative has alleged any additional deficiency with respect to VA's duties to notify or assist.  See Scott, supra (holding that "the Board's obligation to read filings in a liberal manner does not require the Board...to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

II.  Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as cardiovascular-renal disease, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309.  Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  The use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As will be discussed further herein, while the Veteran has been noted to have had atrial fibrillation, such was not found to have manifested during service, within one year of discharge from service, or to have had continuity of symptoms after service.  Therefore, presumptive service connection, to include on the basis of continuity of symptomatology, is not warranted for his claimed atrial fibrillation.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran contends that his pneumonia in service caused his atrial fibrillation.  See December 2011 claim, November 2012 notice of disagreement, December 2014 substantive appeal.  The Board observes parenthetically that, because the Veteran is not in receipt of service connection for pneumonia, service connection for atrial fibrillation cannot be granted on a secondary basis.  38 C.F.R. § 3.310.

As an initial matter, the Board finds that the Veteran has a current diagnosis of atrial fibrillation.  Specifically, there is probative evidence of a diagnosis of atrial fibrillation in September 2011, approximately three months prior to the filing of the Veteran's claim.  Moreover, although ECGs and EKGs conducted in 2012 do not show the presence of atrial fibrillation, as of September 2012, the Veteran was still taking medication to treat the disease.  As the Veteran was treated for atrial fibrillation approximately three months prior to the filing of his claim, and continued to take medication to treat the disease during the pendency of the claim, the Board finds that the first element for service connection, a demonstration of a current disability, is satisfied.  See Romanowsky v. Shinseki, 26. Vet. App. 289 (2013).

Review of the Veteran's service treatment records indicates that he had pneumonia in April 1977.  Although he recovered and was discharged to duty, a December 1979 chest X-ray, conducted in conjunction with the Veteran's separation examination, reflects "mild bilateral apical pleural capping."  These findings were also noted on the Veteran's  January 1980 separation examination.  

On October 2, 1980, the Veteran underwent an entrance examination prior to receiving a commission in the U.S. Air Force.  That examination notes that the Veteran's chest X-ray was normal, and reflect any cardiac abnormalities.  However, a contemporaneous electrocardiogram (ECG) showed "NS ST T-waves," an abnormal finding.  It is unclear why such findings were not noted on the October 1982 entrance examination.  

There were no further indications of cardiac abnormalities in the service treatment records from the Veteran's second period of active service.  His January 1982 discharge examination was silent for any reports of chronic cardiac disease, and a chest X-ray was normal.  Moreover, there is no indication of cardiac disease in the post-service evidence of record until September 2011, when atrial fibrillation was noted incidentally by VA medical personnel during the course of the Veteran's inpatient admission for orchitis.  An echocardiogram confirmed the diagnosis of atrial fibrillation.  The Veteran was discharged in September 2011 with medication to treat the disease.      

In November 2011, the Veteran relocated to the Orlando, Florida, area.  A December 2011 EKG showed no evidence of atrial fibrillation, and an accompanying note indicates that the prior episode of atrial fibrillation "may be paroxysmal."  A December 28, 2011 VA cardiology consult concluded that the Veteran's atrial fibrillation resulted from the infectious process that resulted in his orchitis.  The cardiologist noted that "[i]nfection is not an uncommon trigger for the development of atrial fibrillation."  He concluded that the Veteran is "normal sinus rhythm as per his ECG."  

VA treatment records indicate that a May 2012 ECG showed normal sinus rhythm.  However, the Veteran continued to take medication to treat atrial fibrillation.  

Consequently, based on the foregoing, the Board remanded the case in September 2016 in order to afford the Veteran a VA examination and opinion so as to determine the nature and etiology of his atrial fibrillation.

In January 2017, the Veteran underwent a VA examination, at which time the examiner reviewed the complete record, interviewed the Veteran, and conducted a physical examination with appropriate testing.  In this regard, she administered an EKG, which was normal; however, for the purpose of rendering the requested opinions, the examiner accepted that the Veteran had a diagnosis of atrial fibrillation, but found that the etiology of such disorder was "natural age, acute infection, [and] leukocytosis," and that it was "not due to service."

With respect to direct service connection, the VA examiner opined:

Paroxysmal atrial fibrillation.  Diagnosed in 2011.  Is less likely as not incurred in or caused by military service.  [Claims file service treatment records] silent to the condition while on active duty or within one year of separation from service.  Is less likely as not the same as or a continuation of condition shown in service to include acute pneumonia that resolved, abnormal ECG reading in 1980 or other subjective "fluttering heart beat" since separation from service....

Paroxysmal atrial fibrillation is less likely as not proximately due to or the result of acute respiratory illness in service.  [Claims file service treatment records] shows Veteran recovered from upper respiratory illness in service and returned to full duty.  He separated service in 1980 and reported no residuals of the condition.  He re-entered military service in 1981.  [Claims file] is silent to atrial fibrillation or other heart conditions while on active duty.  Atrial fibrillation onset in 2011 confirmed by ECG tracing during acute infection that is documented resolved.  VA treatment notes in 2012 show no evidence of atrial fibrillation....

It is less [likely] as not Veteran's [atrial fibrillation] had [its] onset in or is otherwise related to his period of active duty service 1977 to January 1980, to include as a result of his April 1977 episode of pneumonia documented in his STR.

With respect to whether the Veteran manifested a chronic disease, such as cardiovascular-renal disease, to include atrial fibrillation, within one year of his separation from his first period of active duty, the VA examiner opined:

It is less likely as not that the cardiovascular condition manifested within[] one year of the Veteran's discharge from his first period of service in Jan 1980, i.e., by January 1981 because the upper respiratory infection in 1977 resolved without objective residuals.  Veteran returned to full duty without duty limitation.  He denied palpitations, shortness of breath or other symptoms as documented in 1980 at time of separation from service.

With respect to the possibility that atrial fibrillation existed prior to his entrance to his second period of active duty, the VA examiner opined:

There is no objective evidence that atrial fibrillation existed prior to his entrance into active duty service in January 1981.  The abnormal ECG tracing in October 1980 "non specific ST-T wave abnormality" is not the same as or related to the diagnosis [of] atrial fibrillation.  There is no evidence in medical literature to show Non specific ST-T wave abnormality as a risk factor or precursor to atrial fibrillation.  The findings reported on the October 1980 ECG are most likely clinically insignificant and represent baseline tracing for this Veteran and do not indicate underlying pathology, the findings are as described: non-specific, that is, non-diagnostic.  The value of this notation [is] simply for purpose of future cardiac monitoring so [it is] important to note this as his baseline.

With respect to whether the Veteran's atrial fibrillation was related to his second period of active duty, or whether he manifested a chronic disease, such as cardiovascular-renal disease, to include atrial fibrillation, within one year of his separation from his second period of active duty, the VA examiner opined:

Atrial fibrillation, paroxysmal less likely as not had its onset in or is otherwise related to his period of active duty from August 1981 to February 1982.  The Claims file is reviewed and is silent to the condition from Aug. 1981 to Feb. 1982.  [Claims file] shows onset of the condition in 2011 during acute infection with leukocytosis that resolved.  There is clear and unmistakable evidence and etiology of the episode of atrial fibrillation in 2011 and clear and unmistakable evidence that the episode resolved.  There is no current diagnosis.  Furthermore, it should be noted that with natural aging the risk of future episodes at atrial fibrillation increases in all individuals regardless of career choice or remote illness.  No nexus.

The Board accords such opinions regarding direct and presumptive service connection great probative weight as the VA examiner provided a complete rationale, relying on and citing to the records reviewed.  Moreover, she offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra. There is no medical opinion of record to the contrary.

Although the Veteran sincerely believes that his atrial fibrillation was caused by his service, to include as a result of pneumonia, this is a complex medical matter requiring training and experience which he does not possess.  Specifically, the question of causation of a heart disorder involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship in that such requires knowledge of the causes of heart disorders and the impact pneumonia and its antecedents may have on such a diagnosis.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of atrial fibrillation, such falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Therefore, the Veteran's opinion as to the etiology of his atrial fibrillation is afforded no probative weight.  

The Board acknowledges that the Veteran's representative submitted a website address for an article that indicated that some studies have shown a link between pneumonia and increased risk of cardiovascular disease. In this regard, medical treatise evidence can, in some circumstances, constitute competent medical evidence.  See 38 C.F.R. Â§ 3.159(a)(1) (competent medical evidence may include statements contained in authoritative writings such as medical and scientific articles and research reports and analyses).  However, treatise evidence must "not simply provide speculative generic statements not relevant to the [claimant]'s claim."  Wallin v. West, 11 Vet. App. 509, 514 (1998).  Instead, the treatise evidence, "standing alone," must discuss "generic relationships with a degree of certainty such that, under the facts of a specific case, there is at least plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion."  Id.   (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical treatise evidence must demonstrate connection between service incurrence and present injury or condition); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996) (generic statement about the possibility of a link between chest trauma and restrictive lung disease is too general and inconclusive); Mattern v. West, 12 Vet. App. 222, 227 (1999) (generally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise is too general and inconclusive (quoting Sacks, supra)). 

In this case, the medical article submitted by the Veteran's representative only provide general information as to the possibility that a relationship exists between pneumonia and an increased risk of cardiovascular disease.  It is not accompanied by any corresponding clinical evidence specific to the Veteran, and do not suggest a generic relationship between the Veteran's in-service treatment for pneumonia and his current atrial fibrillation with a degree of certainty such that, under the facts of this specific case, reflects plausible causality based upon objective facts rather than on an unsubstantiated lay medical opinion.  Furthermore, the January 2017 VA examiner was clearly aware of such a potential relationship as she noted that the Veteran's 2011 diagnosis of atrial fibrillation was in connection with treatment for an acute infection.  As such, the Board finds this information to not be relevant as to the matter for consideration and, therefore, is not probative to this case.  Wallin, supra; Sacks, supra.

Consequently, the opinion of the VA examiner is significantly more probative than the opinion of the Veteran, or the generic treatise evidence submitted by his representative, as to the etiology of his atrial fibrillation.  Therefore, the Board finds that atrial fibrillation is not shown to be causally or etiologically related to any disease, injury, or incident during service, and did not manifest within one year of discharge from either of the Veteran's periods of active duty.  Consequently, service connection for such disorder is not warranted.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for atrial fibrillation.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for atrial fibrillation is denied.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


